UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6637


JIMMY LEE WILLIAMS,

                      Petitioner – Appellant,

          v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Mary G. Lewis, District Judge.
(5:15-cv-02106-MGL)


Submitted:   August 18, 2016                 Decided:   August 13, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Lee Williams, Appellant Pro Se.     Melody Jane Brown,
Assistant Attorney  General,  Donald  John   Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Lee Williams seeks to appeal the district court’s

order    adopting       the    magistrate       judge’s      recommendation       to    deny

relief    on    Williams’       28    U.S.C.        § 2254   (2012)   petition.          The

district       court’s      order     is    not      appealable     unless    a     circuit

justice or judge issues a certificate of appealability.                             See 28

U.S.C. § 2253(c)(1)(A) (2012).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable   jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El       v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Williams has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with     oral    argument        because      the    facts     and      legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3